Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 28, 2020

                                     No. 04-19-00744-CR

                                   Marshall Hondo RILEY,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 18-10-166-CRW
                         Honorable Russell Wilson, Judge Presiding


                                       ORDER
       Appellant’s brief was originally due to be filed on January 13, 2020. On January 22,
2020, appellant filed a motion requesting a thirty-day extension of time to file the brief. The
motion is GRANTED. Appellant’s brief is due no later than February 12, 2020.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court